                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

 FRANCIS MCCAFFERTY,                       §
                                           §
              Plaintiff,                   § C.A. NO. 1:19-CV-01356-MN
                                           §
 v.                                        §
                                           §
 CUSHMAN & WAKEFIELD U.S.,                 §
 INC., CUSHMAN & WAKEFIELD                 §
 PLC, and DTZ JERSEY                       §
 HOLDINGS, LTD.,                           §
                                           §
              Defendants.                  §

                  STIPULATION AND [PROPOSED] ORDER
                       STAYING CASE DEADLINES

      WHEREAS, a confidential settlement of this matter has been reached, the

terms of which are being memorialized at this time; and

      WHEREAS, pending the completion of the confidential settlement, which

will culminate in the filing of a Stipulation of Dismissal with Prejudice, the Plaintiff

agrees that all deadlines in this matter are appropriately stayed;

      NOW, THEREFORE, it is hereby STIPULATED and AGREED, by the

undersigned parties hereto that any and all deadlines in this matter as to all named

Defendants are stayed pending the completion of the confidential settlement of this

matter, which will culminate in the filing of a Stipulation of Dismissal of this matter

with prejudice.
LAW OFFICE OF DANIEL C. HERR               GIBBONS P.C.
LLC

/s/ Daniel C. Herr                          /s/ Christopher Viceconte
Daniel C. Herr, Esq. (# 5497)              Christopher Viceconte (# 5568)
1225 North King Street, Suite 1000         300 Delaware Avenue, Suite 1015
Wilmington, DE 19801                       Wilmington, DE 19801
(302) 483-7060                             (302) 518-6322
dherr@dherrlaw.com                         cviceconte@gibbonslaw.com

Attorneys for Plaintiff                    OF COUNSEL:
Francis McCafferty                         Sawnie A. McEntire - pro hac vice
                                           Luke Madole - pro hac vice
Dated: August 28, 2020                     PARSONS MCENTIRE MCCLEARY PLLC
                                           1700 Pacific Avenue, Suite 4400
                                           Dallas, Texas 75201
                                           Tel. (214) 237-4300
                                           Fax (214) 237-4340
                                           smcentire@pmmlaw.com
                                           lmadole@pmmlaw.com
                                           Attorneys for Defendants
                                           Cushman & Wakefield U.S., Inc.

                                           Dated: August 28, 2020



     It is SO ORDERED this _____ day of August 2020.



                                     ____________________________________
                                     The Honorable Maryellen Noreika




                                       2
